            Case 1:18-cv-01794-CJN Document 13 Filed 12/28/18 Page 1 of 2



                         THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 LATINOJUSTICE PRLDEF, et al.,

                    Plaintiffs,

                        vs.
                                                    Case No. 18-cv-01794-RC
 FEDERAL EMERGENCY
 MANAGEMENT AGENCY,

                    Defendant.



            DEFENDANT’S MOTION TO STAY PROCEEDINGS IN LIGHT OF
                         LAPSE OF APPROPRIATIONS


       Defendant, Federal Emergency Management Agency (“FEMA”), hereby moves for a stay

of the above-captioned civil action in the above-captioned case.

       1.       At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The

same is true for several other executive agencies. The Department does not know when funding

will be restored by Congress.

       2.       Absent an appropriation, Department of Justice attorneys and employees are

prohibited from working, even on a voluntary basis, except in very limited circumstances,

including “emergencies involving the safety of human life or the protection of property.”

31 U.S.C. § 1342.

       3.       Undersigned counsel for the Department of Justice therefore requests a stay of

this civil action until Congress has restored appropriations to the Department.
            Case 1:18-cv-01794-CJN Document 13 Filed 12/28/18 Page 2 of 2



       4.       If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department. Defendant respectfully requests

that, at that point, all current deadlines for the parties be extended commensurate with the

duration of the lapse in appropriations.

       5.       On December 28, 2018, counsel for Plaintiffs advised counsel for Defendant that

Plaintiffs consent to the relief requested herein.

       Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, Defendant hereby moves for a stay of this case until Department of Justice attorneys are

permitted to resume their usual civil litigation functions.

Dated: December 28, 2018                                 Respectfully submitted,


                                                         JESSIE K. LIU
                                                         D.C. Bar #472845
                                                         United States Attorney

                                                         DANIEL F. VAN HORN
                                                         D.C. Bar # 924092
                                                         Chief, Civil Division


                                                                /s/ Paul Cirino
                                                         PAUL CIRINO
                                                         Assistant United States Attorney
                                                         Civil Division
                                                         U.S. Attorney’s Office, District of Columbia
                                                         555 Fourth Street, N.W.
                                                         Washington, D.C. 20530
                                                         Phone: (202) 252-2529
                                                         Fax: (202) 252-2599
                                                         pcirino@usa.doj.gov


                                                         Counsel for Defendant




                                                     2
